DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 11/4/19.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (CN105651626, hereinafter Lei)..
 	Regarding claim 2, the holding unit 5 is disposed at a filter tip of the cigarette, and the one end is a free end of the filter tip (See Fig. 1).
	Regarding claim 10, the control unit 3 is used to control a holding strength of the holding unit, a suction strength and a suction frequency of the suction unit, a flicking cycle, a position of a flicking point and a flicking strength of the flicking unit (See Pg. 6, lines 24 – 36 and 50 – 53 and Pg. 7, lines 1 – 18). 
Allowable Subject Matter
5. 	Claims 3 – 9 and 11 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of  “the flicking unit comprises: a flicking arm; and a flicking hammer disposed at one end of the flicking                                                      Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Li et al. (2020/0333366) disclose an automatic multichannel apparatus for assessing hot coal fallout propensity of burning cigarettes and assessing method thereof. 	Li et al. (2020/0146337) disclose a cigarette head falling tendency performance detecting device and method based on simulation of human behavior characteristics in ashing cigarette. 	Zhang et al. (CN102937639) disclose a detecting device of cigarette.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/22/21